DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 08/28/19 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/19 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
an engine control mechanism in claims 1, 11 and 13
a steering device in claims 1, 11 and 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following respective corresponding structure:
throttle valve 5, fuel injection valve 13, ignition plug 14, variable intake valve mechanism 18, and/or variable exhaust valve mechanism 19 (0032 lines 10-13)
implied as steering wheel (i.a. 0003 lines 3-4, 0004 lines 2-4, 0006 line 3)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Harry on 05/06/21.
The application has been amended as follows: 

At claim 11 line 12 “the fuel cut condition” will read --the predetermined fuel cut condition--.
At claims 14 and 15 line 1 “claim 1” will read --claim 2--.
At claims 18-22 line 1 “any one of” will be omitted.

Allowable Subject Matter
Claims 1-9, 11 and 13-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
SHIMURA (JP 2012-136098, supplied by Applicant on 08/28/2019) is considered to be the closest prior art of record.
Regarding claim 1, SHIMURA discloses a vehicle control device comprising: 
an engine (5); 
an engine control mechanism (e.g. throttle valve or fuel injection device, line 239) that controls a generated torque of the engine (lines 240-242).
The prior art fails to teach or render obvious the claim limitation “circuitry configured to perform vehicle posture control for generating vehicle deceleration by controlling the engine control mechanism to reduce the generated torque of the engine upon satisfaction of a condition that a vehicle is travelling and a steering angle-related value related to a steering angle of a steering device increases, wherein when an accelerator operation for reducing an accelerator opening during execution of the vehicle posture control is performed, the circuitry is configured to suppress reduction of the generated torque of the engine due to the accelerator operation” in the manner defined in the instant claim 1.
While SHIMURA discloses circuitry (6) configured to perform turning performance improvement control to change a stability factor of a vehicle according to a target value (lines 14-15), SHIMURA does not disclose the turning performance improvement control to reduce the generated torque of the engine for generating vehicle deceleration.
Regarding claim 11, SHIMURA discloses a vehicle control device comprising:
an engine (5);

circuitry (6) configured to
perform fuel cut (idling stop, line 68) control of the engine when a predetermined fuel cut condition is satisfied (“start/stop of the engine is automatically controlled” at lines 66-67 implies a predetermined fuel cut condition in which the engine would be stopped); and 
suppress the execution of the fuel cut control (S7) when the fuel cut condition is satisfied during execution of a turning performance improvement control (at S6).
The prior art fails to teach or render obvious the claim limitation “perform vehicle posture control for generating vehicle deceleration by controlling the engine control mechanism to reduce the generated torque of the engine upon satisfaction of a condition that a vehicle is travelling and a steering angle-related value related to a steering angle of a steering device increases…and suppress the execution of the fuel cut control when the fuel cut condition is satisfied during execution of the vehicle posture control” in the manner defined in the instant claim 11.
While SHIMURA discloses circuitry (6) configured to perform turning performance improvement control to change a stability factor of a vehicle according to a target value (lines 14-15), SHIMURA does not disclose the turning performance improvement control to reduce the generated torque of the engine for generating vehicle deceleration.
Regarding claim 13, SHIMURA a vehicle control device comprising:
an engine (5);
an engine control mechanism (e.g. throttle valve or fuel injection device, line 239) that controls a generated torque of the engine (lines 240-242); and
circuitry (6) configured to perform vehicle posture control for generating vehicle deceleration by controlling the engine control mechanism to reduce the generated torque of the engine upon satisfaction of a condition that a vehicle is travelling and a steering angle-related value related to a steering angle of a steering device increases, wherein
when a request for reducing the generated torque of the engine (such as fuel cut from automatic start/stop control, lines 66-67) is issued independently of a turning performance improvement control 
The prior art fails to teach or render obvious the claim limitation “circuitry configured to perform vehicle posture control for generating vehicle deceleration by controlling the engine control mechanism to reduce the generated torque of the engine upon satisfaction of a condition that a vehicle is travelling and a steering angle-related value related to a steering angle of a steering device increases, wherein when a request for reducing the generated torque of the engine is issued independently of the vehicle posture control during execution of the vehicle posture control, the circuitry is configured to suppress reduction of the generated torque of the engine based on the request” in the manner defined in the instant claim 13.
While SHIMURA discloses circuitry (6) configured to perform turning performance improvement control to change a stability factor of a vehicle according to a target value (lines 14-15), SHIMURA does not disclose the turning performance improvement control to reduce the generated torque of the engine for generating vehicle deceleration.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747